\DOQ\IO\U\-I>L»Jl\)»-¢

NNMNNNNNNF-*r-lr-lr-lo-‘)-¢\-»-o-av_l
O°\'|O\Ul-PWN*_*O\DO¢\\C\LI\-PWN'_‘O

Case 4:18-cV-01044-HSG Document 71 Filed 10/08/18 Page 1 of 5

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offlces

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS

of TECHSHOP, INC., )
) TECHSHOP’S OPPOSITION TO
Plaintiff, ) RASURE’S MOTION TO MODIFY
) DISCOVERY RULING
vs.
DAN RASURE, et al.

Defendants.

\_/\_/\_/\_/\./

 

 

 

Plaintiff Doris Kaelin, as trustee for the estate of TechShop, Inc. (hereinafter
“TechShop”) respectfully files this opposition to Defendants’ motion to modify the Court’s
September 13 ruling as already modified on September 24, 2018. Though Defendants’ request
yet another delay in producing responsive materials until October 5, 2018, as of the filing of this
paper on October 8, 2018, Defendants have not even met that date. Defendants have committed
discovery misconduct and are in contempt of this Court’s Order to complete production by
September 25, 2018. As detailed in other papers, the Court should appropriately sanction
Defendants.

FACTUAL BACKGROUND

Previously, Defendants’ counsel, Ms. Draper, was sanctioned by Judge Gonzalez

Rodgers of this Court for discovery misconduct in Fz'delily National Title Insurance Co. v.

Castle, et al., 2014 WL 3945590 (August 11, 2014) (Rogers, J.). The conduct and excuses there,

Page 1 of 6

 

sooo~lo\u\-t>wr\)._-

NNNNNNNNN)-‘)-d>-‘»-)-~>-¢>-¢»_a»-»_»
OQ\]O\Lh-PWN'_‘O\OOO\)O\M-PWN*-‘O

 

 

Case 4:18-cV-01044-HSG Document 71 Filed 10/08/18 Page 2 of 5

mirror the conduct and excuses in the present case. There, the plaintiff served Requests for
Production to which Ms. Draper responded with, inter alia, a series of boilerplate objections,
including blanket claims of privilege and did not identify which documents were responsive to
which requests. Aiter a Court ordered meet and confer at the courthouse, Ms. Draper served
amended responses that were, again, non-compliant. In addition, Ms. Draper alleged documents
had been mailed while opposing counsel indicated that, 10 days after the alleged mailing,
nothing had been received despite court’ orders for production. See Fidelity National Title Ins.
Co. v. Castle, et al., l 1-cv-896, Dkt. # 673 at 4. Ms. Draper also contended, inter alia, that her
responses were delayed because her client was difficult to contact. Ultimately, Judge Rogers

sanctioned Ms. Draper and her client finding:

“[Ms. Draper’s client] has failed to meet his discovery obligations in responding to the
Requests for Production, despite the Court’s prior direction and significant time

11, s¢

meeting and conferring with Plaintiff on these issues. , persistent delay and
obstruction that occasioned this motion.” Ia'. at *2;

“Plaintiff and this Court have been required to spend unnecessary [] time and resources
simply to get Castle to respond as required under the Federal Rules.”; “Given the
active role [Ms. Draper] has played in hampering discovery, she will not be
permitted to withdraw until this issue is resolved.” Id. at *4.

Further, because of Ms. Draper’s failure/refusal to provide a proper privilege log, the Court
specifically instructed Ms. Draper to provide one and instructed her what such a log must
contain. Id. at *2. Thereaf`ter, Judge Rogers sanctioned Ms. Draper and her client more than
$5,000.

On February 16, 2018, the Complaint was filed in this case. On June 20, 2018, this Court
issued a Scheduling Order providing, inter alia, for 135 days of fact discovery with discovery
closing on November 2. On June 26, Plaintiff served its First Requests for Production seeking
basic documents relevant to this case. In the interest of brevity, Plaintiff will not recited all the
facts of Defendants’ discovery misconduct here. Plaintiff refers the Court to Dkt. # 52, 63, and
69 for that material. Most relevant here are Defendants’ prior claims that document production

would be completed on September 4. Of course, few responsive documents were produced by

Page 2 of 6

 

\oO°\lO\Ul-ldLQN>-

NNNNNNNNNI-‘d-‘»-l)-\)-»-o\-o»_ap_a»_a
QO`JO\U’l-PL»-)I\J*_‘O\COO\IO\LA-l>~b-)N*-‘O

 

 

Case 4:18-cV-01044-HSG Document 71 Filed 10/08/18 Page 3 of 5

September 4 (e.g., no financials, no forecasts, no privilege log, etc.), After a court ordered meet
and confer at the courthouse, on September 13, 2018, the Court ordered Defendants to produce
responsive documents (including financial forecasts and a privilege log) by September 21, 2018.
See Dkt. # 58. No documents were produced on or by that date. Instead, without meeting and
conferring, at around midnight, Defendants filed a motion to extend the date of compliance until
September 25. In those papers, addressing the failure to meet and confer earlier in the day on
September 21, Defendants’ counsel represented to the Court: “By the time I realized there was
no Way I could complete the production, it was too late to communicate with Mr. Pistorino.” See
Dkt. # 63 at 2-3. This Court subsequently granted Def`endants’ request.

No privilege log or financial forecasts, e.g., were produced by September 25, 2018. As
Plaintiff"s counsel was headed to yet another meet and confer on September 28, 2018,
Defendants produced financial forecasts. No privilege log, etc. was produced. At the September
28, 2018, meet and confer, Defendants revealed that the production to that date consisted almost
exclusively of materials from Mr. Rasure (with production of responsive emails not complete)
and that there were six other people from whom production had not begun.

After Plaintiff served its portion of a Joint Discovery Letter pointing out the absence of a
privilege log, Defendants served the document attached as Exhibit A contending that was a
“privilege log.” No materials from the six other persons appear to have been produced through
the filing of this paper.

From June 26 to October 8 is 104 days.

DISCUSSION

Defendants’ request to for Court approved production more than 100 days after the
Requests Were served should be rejected. Further, Defendants have engaged in a pattern of
delay, obstruction, and false statements Finally, there can be no doubt that Defendants are in
contempt of this Court’s Orders.

Essentially, the conduct in this case mirrors the conduct in Fidelz'ty National for which

Defendants’ counsel was sanctioned “[D]espite the Court’s prior direction and significant time

Page 3 of 6

 

\DOO`]G\LJI-ldb)l\.)»-¢

NNNNNNNN[\J>-\>->-¢r-¢)--»_-»_\»_a»_-»_-
OO`]O\U\-ldl))l\)'-'O\OQO`JO\!JI-LUJN'-*O

 

 

Case 4:18-cV-01044-HSG Document 71 Filed 10/08/18 Page 4 of 5

meeting and conferring With Plaintiff on these issues”, Defendants have engaged in “persistent

”

delay and obstruction. “Plaintiff and this Court have been required to spend unnecessary [] time
and resources simply to get [Defendants] to respond as required under the Federal Rules.”
Further, Defendants’ counsel has played an “active role” in “hampering discovery.” Fidelity, at
*2 and 4.

Among the many instances of misconduct, at a minimum, Defendants’ representation of
August 22, 2018 that production would be completed by September 4 Was either knowingly false
or made with reckless disregard for the truth. By Defendants’ own admission, production from
six people other than Mr. Rasure, e.g. , had not even begun through September 28, 2018.
Likewise, Defendants’ claim that production would be completed by September 25, 2018 was
false because, again, production from six other people had not begun. Likewise, Defendants’
claim that production would be completed by October 5 was false. Likewise, Defendants’
current claim that they have provided a privilege log is also false. No reasonable attorney could
believe that the “log” provided by Defendants complies With the Rules or this Court’s Order of
September 13, 2018.

Finally, of course, there can be no doubt that Defendants are in contempt of this Court’s
Orders of September 13 and 24, 2018. Simply as an example, it was certainly not impossible for
Defendants to produce financial forecasts on or before September 25 nearly 100 days after they
were requested. Likewise, it was not impossible for Defendants to provide a privilege log
complying with the Rules either before September 25 or after. Given the extensive time frames
involved, Defendants could never make a showing that they were diligent in complying with the
Requests or the Court’s Orders. Further, that Plaintiff has been prejudiced by Defendants’
conduct is self-evident. Multiple hours spent in meet and confers, multiple motions, one hearing
so far, etc. Indeed, the entire conduct of this case has been dictated by the misconduct,
Incredibly, Plaintiff’s counsel has spent nearly 2 hours simply waiting for Defendants’ counsel to

arrive at and be prepared to meet and confer on the discovery misconduct

Page 4 of 6

 

\DO¢\]O\Lh-l>LMN»-\

N[\)\\)[\JNN[\)[\.)[\)l-ll-¢v-al-d»-‘»-n»-a»_¢\_¢)-a
OQ\]O\MLWNHO\DOO\]O\UIJ>WN*~\O

 

 

Case 4:18-cV-01044-HSG Document 71 Filed 10/08/18 Page 5 of 5

Rather than yet another extension (which date has already passed and Defendants have

not produced the documents), Defendants should be sanctioned as requested in the other briefing

CONCLUSION

Defendants’ motion should be denied.

Dated: October 8, 2018

Respectfully sub itted,

 

 

Jamés‘C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexin on Dr.

Menlo Par , CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

Page 5 of 6

 

